DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on February 15, 2022 has been entered.
Claims 1, 3-6, 9-16 and 22-24 are pending in the application. Claims 20 and 21 have been cancelled. Claims 2, 7, 8 and 17-19 were previously cancelled. Claims 23 and 24 have been added.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the adapted geometry defining a cylindrical shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Objections
Claim 24 is objected to because of the following informalities: it is a repetition of claim 22. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9-16 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the limitation “the adapted geometry defining a cylindrical shape” which is required by the claims, is not present nor described in the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger et al. (US PG Pub No. 2010/0282203), hereinafter “Jessberger”, in view of Brost (US PG Pub No. 2007/0006998), hereinafter “Brost”.
Regarding claim 1, Jessberger discloses an engine device, comprising: an oil pan (Fig. 2 (10)) made of plastic material (paragraph 10) having a hollow shape containing lubricating oil delimited by a bottom wall (Fig. 3; paragraph 20), several side walls (Fig. 4 (surrounding walls)) and upper flanges (Fig. 4 (in the vicinity of element 32)), the oil pan (10) having at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) that comprises oil circulation means (Fig. 2 (17, 18)) and cooling liquid circulation means (Fig. 2 (15, 16)), and a heat exchanger (14) in which oil and a cooling liquid circulate, the heat exchanger comprising a series of plastic material plates welded in pairs and welded onto the at least one exchanger surface (Fig. 2, paragraph 21).
Jessberger fails to disclose that a first exchange area of each plate has a plurality of protrusions configured to cooperate with the cavities of a corresponding second exchange area of a contiguous plate, the protrusions and the cavities each having an adapted geometry for optimizing the heat exchanges, the adapted geometry defining a cylinder shape.
However, Brost discloses that a first exchange area of each plate has a plurality of protrusions (Brost (62)) configured to cooperate with the cavities (Brost (92)) of a corresponding second exchange area of a contiguous plate, the protrusions (Brost (62)) and the cavities (Brost (92)) each having an adapted geometry for optimizing the heat exchanges, the adapted geometry defining a cylinder shape (Brost (Fig. 12)).

Regarding claim 3, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) is positioned on one of the side walls (Fig. 4 (surrounding walls)) of the oil pan (10).
Regarding claim 4, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) is positioned on one of the upper flanges (Fig. 4 (in the vicinity of element 32)) of the oil pan (10).
Regarding claim 5, the modified invention of Jessberger discloses the device according to claim 1.
The modified invention of Jessberger fails to disclose that the plates of the heat exchanger are made of polyamide comprising between 30% and 60% of an additive belonging to the group comprising graphite and carbon.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating that the plates are made of polyamide comprising an additive belonging to the group comprising graphite and carbon, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, the modified invention of Jessberger discloses the device according to claim 1.
The modified invention of Jessberger fails to disclose that the oil pan is made of polyamide.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jessberger by incorporating that the oil pan is made of polyamide, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface (Fig. 2 (in the vicinity of element 14)) is surrounded by a joining rib (Fig. 2).
Regarding claim 10, the modified invention of Jessberger discloses the device according to claim 1, wherein each plate of the heat exchanger is surrounded by a joining rib (Brost (36)).
Regarding claim 11, the modified invention of Jessberger discloses the device according to claim 9, wherein the joining ribs of the at least one exchange surface (Fig. 2 
Regarding claim 12, the modified invention of Jessberger discloses the device according to claim 1, wherein the heat exchanger (14) comprises a closure plate welded to the series of plates of the heat exchanger (Fig. 2 (14)).
Regarding claim 13, the modified invention of Jessberger discloses the device according to claim 1.
The modified invention of Jessberger fails to disclose that the plates of the heat exchanger are welded by electromagnetic induction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use electromagnetic induction as the method of welding since in the art of welding the use of electromagnetic induction welding is well known.
Regarding claim 14, the modified invention of Jessberger discloses the device according to claim 1.
The modified invention of Jessberger fails to disclose that the series of plates of the heat exchanger is welded to the at least one exchanger surface by electromagnetic induction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use electromagnetic induction as the method of welding since in the art of welding the use of electromagnetic induction welding is well known.
Regarding claim 15, the modified invention of Jessberger discloses the device according to claim 1, wherein at least one of the plates can have a thickness different from the thickness of the other plates of the heat exchanger (Brost (Figs. 10-12)).

Regarding claim 22, the modified invention of Jessberger discloses the device according to claim 1, wherein the series of plates of the heat exchanger comprises oil flow plates having oil flow means on the first exchange area of the oil flow plate, and cooling liquid flow plates having cooling liquid flow means on the first exchange area of the cooling liquid flow plate (Brost (Figs. 10 & 11)).
Regarding claim 23, the modified invention of Jessberger discloses the device according to claim 1, wherein the at least one exchanger surface is integrally molded with the oil pan (Fig. 4).
Regarding claim 24, the modified invention of Jessberger discloses the device according to claim 1, wherein the series of plates of the heat exchanger comprises oil flow plates having oil flow means on the first exchange area of the oil flow plate, and cooling liquid flow plates having cooling liquid flow means on the first exchange area of the cooling liquid flow plate (Brost (Figs. 10 & 11)).

Response to Arguments
Applicants’ remarks filed on January 18, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747